*192OPINION OF
STAINBACK, J.
(Concurring in Part and Dissenting in Part.)
I concur in the conclusion of the majority herein that the parents were partially dependent upon the deceased and are entitled to compensation during the continuation of the condition of actual dependency. The court below in limiting such compensation to a period which would include only the minority of the deceased, were she living, has confused the rule for damages in a tort action for a parent’s loss of services of a minor with the rule relative to workmen’s compensation awards which are not based on tort.
While dissenting opinions as a rule serve no useful purpose, I must briefly express my disagreement in this case with the majority in the method of computing average weekly wages. Section 4419, Revised Laws of Hawaii 1945, provides:
"Average weekly wages shall be computed in such a manner as is best calculated to give the average weekly earnings of the workman during the twelve months preceding his injury; provided, that where, by reason of the shortness of the time during which the workman has been in the employment, or the casual nature of the employment, or the terms of the employment, it is impracticable to compute the rate of remuneration, regard may be had to the average weekly earnings, which, during the twelve months previous to the injury, were being earned by a person in the same grade employed at the same work by the employer of the injured workman, or if there is no person so employed, by a person in the same grade employed in the same class of employment and in the same district.” (Emphasis added.)
Looking at the purpose of the Act, it would not seem a strained construction to hold that the average for the 12 months preceding refers to a workman who has worked throughout the year and not one who has worked only 3 months prior to the injury. This is given emphasis by the fact of the words "by reason of the shortness of the time during which the workman has been in the employment” regard may be had to the average weekly earnings of persons in the same grade employed at the same work, and so employed for a period of 12 months and not 3 months. Otherwise,
*193STAINBACK, J., concurring in part and dissenting in part.
there would be no purpose in adding the comparison of other workers, just take the employee’s total wages for the period employed and divide by 52 or 50 as the rule may be.
Workmen’s compensation looks to the future rather than to the past and the only purpose in looking at past wages is to judge the loss of earning power of the workman on the basis of what he had earned during a given period before he was injured. The weekly average is hardly a “weekly average” if 3 months employment is averaged on a 12 months basis.
As stated in Forrest v. Davies & Co., 37 Haw. 517, at 526:
“No statutory formulae are prescribed for the computation of average weekly wages. The only statutory provisions on the subject of computation of average weekly wages are those found in section 4419, supplemented by the definition of 'wages’ contained in section 4401. But the provisions of section 4419 negative thfe legislative imposition of any preconceived formulae for computing average weekly wages. The use of the word 'manner’ and the permissive phrase 'regard may be had’ indicate that whatever methods or formulae are to be applied is committed to the sound discretion of the administrative officer, board or court having the matter of computation in hand * * *.
“In our opinion, the provisions of section 4419 are merely guides to computing average weekly wages accordingly as the injured workman has an employment history sufficient from a practical standpoint (arithmetical perfection not being required) to compute his average weekly wages when the enacting clause of the section applies or where, by reason of shortness of time or the casual nature of the employment or by reason of the terms of the employment, it is impracticable to compute the rate of remuneration when the proviso of the section applies.
"It is not necessary that the employment history of the injured workman cover an antecedent period of twelve months. It is only necessary that his employment history be of sufficient duration to admit of the computation of his average weekly wages on an annual basis.” (Emphasis added.)
*194It is undisputed that Clara was employed by the employer in 1955 for the summer months of July, August and September only. Consequently, there is no basis for the court’s conclusion that Clara had "an 'employment history’ * * * extending over a twelvemonth period prior to her injury.”
The director’s determination of the amount of the decedent’s average weekly wage was in conformity with the construction that had been uniformly given to section 4419 in similar administrative decisions during the past 14 years and should have been accepted by the court as being within the "sound discretion of the administrative officer.” (Forrest v. Davies, supra.)
The rule of law regarding the weight to be accorded administrative construction and interpretation is stated in Ewa Plantation v. Wilder, 26 Haw. 299, 316, affirmed 289 Fed. 664:
"The rule is that the contemporaneous construction of a statute by those charged with its execution, especially when it has long prevailed, is to be regarded as a legitimate aid to statutory construction and is entitled to most respectful consideration and should not be disregarded or overturned except for cogent reasons.”
See also 82 C. J. S., Statutes, section 359, page 786.
The method of computing the wages as adopted by the director and the board and followed for many years is not so illogical as to be disregarded by the trial judge, particularly as the legislature had not seen fit to make any change in such method.
The interpretation in the case before us, involving as it does only a partial dependency of the parents, is not so shocking as it might have been if, for example, Clara had been permanently injured such as losing an eye or a limb and her compensation had been based upon this weekly wage of $5.45. It is difficult to believe the legislature intended compensation to be based upon such figures.
If this interpretation given the statute by the majority opinion is correct, the numerous temporary employees of the various canneries face a situation which should promptly be remedied by legislation. However, the amount of compensation and the methods upon which it is to be arrived at, are matters for legislative discretion.